         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
SECURITIES AND EXCHANGE             )
COMMISSION,                         )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 16-1803 (ABJ)
                                    )
RPM INTERNATIONAL, INC., et al.,    )
                                    )
                  Defendants.       )
____________________________________)


    FINAL JUDGMENT AS TO DEFENDANTS RPM INTERNATIONAL INC. AND
                         EDWARD W. MOORE

       The Securities and Exchange Commission (“SEC” or “Commission”) having filed a

Complaint and Defendants RPM International Inc. (“RPM”) and Edward W. Moore (“Moore”)

(together, “Defendants”) having entered general appearances; consented to the Court’s

jurisdiction over Defendants and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph VII); waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that RPM is permanently

restrained and enjoined from violating Section 13(a) of the Securities Exchange Act of 1934

(“Exchange Act”) [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and 13a-13 thereunder

[17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11 and 240.13a-13] by filing or causing to be

filed with the Commission annual, current or other periodic reports with respect to RPM, its
         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 2 of 7




subsidiaries and affiliates, or any other issuer, which contain any untrue statement of material

fact or omit to state any material fact necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading or which omit any material fact

required to be contained therein.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) RPM’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with RPM or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that RPM is

permanently restrained and enjoined from violating Sections 13(b)(2)(A) and 13(b)(2)(B) of the

Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and 78m(b)(2)(B)] by failing:

       (A) to make and keep books, records, and accounts, which, in reasonable detail,

       accurately reflect the transactions and dispositions of the assets of the issuer, and

       (B) to devise and maintain a system of internal accounting controls sufficient to provide

       reasonable assurances that:

               (i) transactions are executed in accordance with management's general or specific

               authorization;

               (ii) transactions are recorded as necessary:

                      (I) to permit preparation of financial statements in conformity with

                      generally accepted accounting principles or any other criteria applicable to

                      such statements, and



                                                 2
         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 3 of 7




                      (II) to maintain accountability for assets;

               (iii) access to assets is permitted only in accordance with management's general or

               specific authorization; and

               (iv) the recorded accountability for assets is compared with the existing assets at

               reasonable intervals and appropriate action is taken with respect to any

               differences.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) RPM’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with RPM or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Moore is

permanently restrained and enjoined from violating Rule 13b2-1 under the Exchange Act [17

C.F.R. § 240.13b2-1] by, directly or indirectly, falsifying or causing to be falsified, any book,

record, or account subject to Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. §

78m(b)(2)(A)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Moore’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Moore or with anyone described in (a).




                                                 3
         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 4 of 7




                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that RPM shall

pay a civil penalty in the amount of $2,000,000 to the Securities and Exchange Commission

pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. RPM shall make this

payment within 30 days after entry of this Final Judgment.

       RPM may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from     a    bank      account     via     Pay.gov     through      the    SEC      website      at

http://www.sec.gov/about/offices/ofm.htm.      RPM may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; RPM International Inc. as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       RPM shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

RPM relinquishes all legal and equitable right, title, and interest in such funds and no part of the

funds shall be returned to RPM. The Commission shall send the funds paid pursuant to this Final

Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,


                                                 4
         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 5 of 7




28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. RPM shall pay post-judgment interest on any amounts due after 30 days of

the entry of this Final Judgment pursuant to 28 U.S.C. § 1961.

                                               V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Moore

shall pay a civil penalty in the amount of $22,500 to the Securities and Exchange Commission

pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Moore shall make

this payment within 30 days after entry of this Final Judgment.

       Moore may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from     a    bank     account     via     Pay.gov     through     the     SEC      website     at

http://www.sec.gov/about/offices/ofm.htm.     Moore may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Edward W. Moore as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Moore shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Moore relinquishes all legal and equitable right, title, and interest in such funds and no part of




                                                5
         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 6 of 7




the funds shall be returned to Moore. The Commission shall send the funds paid pursuant to this

Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. Moore shall pay post-judgment interest on any amounts due after 30 days

of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consents of RPM

International Inc. and Edward W. Moore are incorporated herein with the same force and effect

as if fully set forth herein, and that Defendants shall comply with all of the undertakings and

agreements set forth therein.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Moore, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Moore under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Moore of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).




                                                 6
         Case 1:16-cv-01803-ABJ Document 111 Filed 12/22/20 Page 7 of 7




                                               VIII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: December 22, 2020




                                                 7
